DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of Applicant’s claim amendments on 11/16/2020. The claim amendments are entered. Presently, claims 1-4, 6-13, 15-18, and 20 remain pending. Claims 1, 7, 12, and 17 have been amended.
Applicant’s arguments with respect to claim(s) 1, 12, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (US-20170165485-A1) in view of Prakash et al. ("EYE CONTROLLED SENSITIVE SCREENS TO ADJUST BRIGHTNESS.").
Regarding Claim 1,
Sullivan et al. teaches a computer-implemented method comprising: 
acquiring measurements of a plurality of conditions that a user is experiencing (para [0088] The one or more physiologic sensors 817 can be configured to sense one or more respective physiological signals from the patient. Examples of the physiological signals can include a heart rate signal, a pulse rate signal, a heart rate variability signal, a galvanic skin response (GSR) signal, a skin temperature signal, an electromyogram (EMG) signal, an electroencephalogram (EEG) signal, a magnetoencephelogram (MEG) signal, a hemodynamic signal such as a blood flow signal, a blood pressure signal, a blood perfusion signal, or a photoplethysmography (PPG) signal, or a saliva production signal indicating the change of amount of saliva production, among others.); 
predicting, based on the measurements, whether the user will experience a particular health affliction, wherein the particular health affliction comprises a migraine attack (para [0090] Based on the detected physiological event, the second control circuit 821 may generate an alert on the user interface 822 prompting the patient to adjust the spatial positions of the therapy devices (or the associated electrodes) on the headgear, or to adjust one or more therapies parameters either automatically or at least partially through user input. For example, in monitoring the cortical spreading depression from an EEG signal, a detection of a spike followed by a significant reduction in EEG may be predictive of an upcoming migraine attack.); and 
based on predicting that the user will experience the particular health affliction, configuring one or more devices of an environment in which the user is present to reduce effects of the one or more devices on symptoms of the particular health affliction (para [0051] Each therapy device can be configured to deliver a specified mode of therapeutic energy at a specified target site on the head to treat, alleviate, or prevent head pain.), the configuring comprising adjusting a respective at least one state of each device of the one or more devices, wherein a device of the one or more devices comprises a mobile device of the user… (para [0081] The headgear 710 may include a first controller 714 which may be an embodiment of the first controller 114 of the headgear 110 and configured to control the two or more therapy devices 115A-B for delivering the respective modes of therapeutic energy to the respective target sites.), 
Sullivan does not explicitly disclose
…and wherein the configuring the one or more devices comprises enabling a policy of the mobile device to reduce effects of the mobile device on symptoms of the migraine attack by adjusting production and emission of signals by and from the mobile device, the policy comprising at least one selected from the group consisting of: (i) a display brightness policy that controls brightness of a display screen of the mobile device and (ii) a sound level policy.  
However, Prakash (“EYE CONTROLLED SENSITIVE SCREENS TO ADJUST BRIGHTNESS”) teaches
pg. 54; The brightness and contrast have impact on eyestrain. The constant use of a CRT monitor can cause various symptoms in those sensitive to it such as headaches in migraine sufferers and seizures in epileptics, if they are photosensitive.) by adjusting production and emission of signals by and from the mobile device (pg. 54; According to this research paper, the system is designed in the way that brightness of the computer is automatically adjusted based on the eye tracking. If the eye of the user gets tired to a certain extent, then it may interrupt the user’s work. So once the eyes are found to reach a tired limit, the brightness of the monitor is decreased by 10 percent automatically. It is decreased in regular intervals until the level of brightness reaches a minimum of 35.), the policy comprising at least one selected from the group consisting of: (i) a display brightness policy that controls brightness of a display screen of the mobile device (pg. 56; By detecting the ambient light coming in from the backlight display of the following devices we can control the brightness: - Mobile devices – mobile phones, PDAs) and (ii) a sound level policy.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of alleviating the effects of a migraine of Sullivan with the method of alleviating the effects of a migraine of Prakash.
Doing so would allow for tracking the eye tiredness of people to save their health (pg. 55; The Efficient Eye tracking system is proposed to detect the tiredness in eyes, thus looking forward to save the health of people.) 
Regarding Claim 12,
Sullivan et al. teaches a computer program product comprising: 
a computer readable storage medium readable by a processor and storing instructions for execution by the processor for performing a method comprising: 
acquiring measurements of a plurality of conditions that a user is experiencing (para [0088] The one or more physiologic sensors 817 can be configured to sense one or more respective physiological signals from the patient. Examples of the physiological signals can include a heart rate signal, a pulse rate signal, a heart rate variability signal, a galvanic skin response (GSR) signal, a skin temperature signal, an electromyogram (EMG) signal, an electroencephalogram (EEG) signal, a magnetoencephelogram (MEG) signal, a hemodynamic signal such as a blood flow signal, a blood pressure signal, a blood perfusion signal, or a photoplethysmography (PPG) signal, or a saliva production signal indicating the change of amount of saliva production, among others.);  
CA920160144US1predicting, based on the measurements, whether the user will experience a particular health affliction, wherein the particular health affliction comprises a migraine attack (para [0090] Based on the detected physiological event, the second control circuit 821 may generate an alert on the user interface 822 prompting the patient to adjust the spatial positions of the therapy devices (or the associated electrodes) on the headgear, or to adjust one or more therapies parameters either automatically or at least partially through user input. For example, in monitoring the cortical spreading depression from an EEG signal, a detection of a spike followed by a significant reduction in EEG may be predictive of an upcoming migraine attack.); and 
based on predicting that the user will experience the particular health affliction, configuring one or more devices of an environment in which the user is present to reduce effects of the one or more devices on symptoms of the particular health affliction (para [0051] Each therapy device can be configured to deliver a specified mode of therapeutic energy at a specified target site on the head to treat, alleviate, or prevent head pain.), the configuring comprising adjusting a respective at least one state of each device of the one or more devices, wherein a device of the one or more devices comprises a mobile device of the user (para [0081] The headgear 710 may include a first controller 714 which may be an embodiment of the first controller 114 of the headgear 110 and configured to control the two or more therapy devices 115A-B for delivering the respective modes of therapeutic energy to the respective target sites.), and wherein the configuring the one or more devices comprises enabling a policy of the mobile device to reduce effects of the mobile device on symptoms of the migraine attack (para [0092] The user can save the selected therapy devices settings and associated therapy parameters as a therapy plan in the memory, or retrieve from memory one or more previously stored therapy plans.), the policy comprising at least one selected from the group consisting of: a display brightness policy, a sound level policy, and a notification policy (para [0056] The one or both of the control compartments 240A-B can include transducers that provide therapeutic energies such as acoustic signals including auditory sounds for patient relaxation to facilitate pain relief.).

…and wherein the configuring the one or more devices comprises enabling a policy of the mobile device to reduce effects of the mobile device on symptoms of the migraine attack by adjusting production and emission of signals by and from the mobile device, the policy comprising at least one selected from the group consisting of: (i) a display brightness policy that controls brightness of a display screen of the mobile device and (ii) a sound level policy.  
However, Prakash (“EYE CONTROLLED SENSITIVE SCREENS TO ADJUST BRIGHTNESS”) teaches
and wherein the configuring the one or more devices comprises enabling a policy of the mobile device to reduce effects of the mobile device on symptoms of the migraine attack (pg. 54; The brightness and contrast have impact on eyestrain. The constant use of a CRT monitor can cause various symptoms in those sensitive to it such as headaches in migraine sufferers and seizures in epileptics, if they are photosensitive.) by adjusting production and emission of signals by and from the mobile device (pg. 54; According to this research paper, the system is designed in the way that brightness of the computer is automatically adjusted based on the eye tracking. If the eye of the user gets tired to a certain extent, then it may interrupt the user’s work. So once the eyes are found to reach a tired limit, the brightness of the monitor is decreased by 10 percent automatically. It is decreased in regular intervals until the level of brightness reaches a minimum of 35.), the policy comprising at least one selected from the group consisting of: (i) a display brightness policy that controls brightness of a display screen of the mobile device (pg. 56; By detecting the ambient light coming in from the backlight display of the following devices we can control the brightness: - Mobile devices – mobile phones, PDAs) and (ii) a sound level policy.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of alleviating the effects of a migraine of Sullivan with the method of alleviating the effects of a migraine of Prakash.
Doing so would allow for tracking the eye tiredness of people to save their health (pg. 55; The Efficient Eye tracking system is proposed to detect the tiredness in eyes, thus looking forward to save the health of people.) 
Regarding Claim 17,
Sullivan teaches a computer system comprising: a memory; and a processor in communication with the memory, wherein the computer system is configured to perform a method comprising: 
acquiring measurements of a plurality of conditions that a user is experiencing (para [0088] The one or more physiologic sensors 817 can be configured to sense one or more respective physiological signals from the patient. Examples of the physiological signals can include a heart rate signal, a pulse rate signal, a heart rate variability signal, a galvanic skin response (GSR) signal, a skin temperature signal, an electromyogram (EMG) signal, an electroencephalogram (EEG) signal, a magnetoencephelogram (MEG) signal, a hemodynamic signal such as a blood flow signal, a blood pressure signal, a blood perfusion signal, or a photoplethysmography (PPG) signal, or a saliva production signal indicating the change of amount of saliva production, among others.); 
para [0090] Based on the detected physiological event, the second control circuit 821 may generate an alert on the user interface 822 prompting the patient to adjust the spatial positions of the therapy devices (or the associated electrodes) on the headgear, or to adjust one or more therapies parameters either automatically or at least partially through user input. For example, in monitoring the cortical spreading depression from an EEG signal, a detection of a spike followed by a significant reduction in EEG may be predictive of an upcoming migraine attack.); and 
based on predicting that the user will experience the particular health affliction, configuring one or more devices of an environment in which the user is present to reduce effects of the one or more devices on symptoms of the particular health affliction (para [0051] Each therapy device can be configured to deliver a specified mode of therapeutic energy at a specified target site on the head to treat, alleviate, or prevent head pain.), the configuring comprising adjusting a respective at least one state of each device of the one or more devices, wherein a device of the one or more devices comprises a mobile device of the user… (para [0081] The headgear 710 may include a first controller 714 which may be an embodiment of the first controller 114 of the headgear 110 and configured to control the two or more therapy devices 115A-B for delivering the respective modes of therapeutic energy to the respective target sites.), 
Sullivan does not explicitly disclose
by adjusting production and emission of signals by and from the mobile device, the policy comprising at least one selected from the group consisting of: (i) a display brightness policy that controls brightness of a display screen of the mobile device and (ii) a sound level policy.  
However, Prakash (“EYE CONTROLLED SENSITIVE SCREENS TO ADJUST BRIGHTNESS”) teaches
and wherein the configuring the one or more devices comprises enabling a policy of the mobile device to reduce effects of the mobile device on symptoms of the migraine attack (pg. 54; The brightness and contrast have impact on eyestrain. The constant use of a CRT monitor can cause various symptoms in those sensitive to it such as headaches in migraine sufferers and seizures in epileptics, if they are photosensitive.) by adjusting production and emission of signals by and from the mobile device (pg. 54; According to this research paper, the system is designed in the way that brightness of the computer is automatically adjusted based on the eye tracking. If the eye of the user gets tired to a certain extent, then it may interrupt the user’s work. So once the eyes are found to reach a tired limit, the brightness of the monitor is decreased by 10 percent automatically. It is decreased in regular intervals until the level of brightness reaches a minimum of 35.), the policy comprising at least one selected from the group consisting of: (i) a display brightness policy that controls brightness of a display screen of the mobile device (pg. 56; By detecting the ambient light coming in from the backlight display of the following devices we can control the brightness: - Mobile devices – mobile phones, PDAs) and (ii) a sound level policy.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of alleviating the effects of a migraine of Sullivan with the method of alleviating the effects of a migraine of Prakash.
Doing so would allow for tracking the eye tiredness of people to save their health (pg. 55; The Efficient Eye tracking system is proposed to detect the tiredness in eyes, thus looking forward to save the health of people.) 

Claims 2, 3, 4, 6, 11, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (US-20170165485-A1; hereinafter Sullivan) in view of Prakash et al. ("EYE CONTROLLED SENSITIVE SCREENS TO ADJUST BRIGHTNESS."), and Pindado et al. (US-20160228640-A1).
Regarding Claim 2,
Sullivan and Prakash teach the method of claim 1.
	Sullivan and Prakash do not explicitly disclose
wherein the plurality of conditions comprise external conditions external to the user, the external conditions comprising at least one environmental condition of the environment in which the user is present
	However, Pindado et al. teaches 
wherein the plurality of conditions comprise external conditions external to the user, the external conditions comprising at least one environmental condition of the environment in which the user is present (para [0035] For example, the smart phone or hub 130 can receive sensor data (either from the sensing device 110, its own internal sensor, or both) indicating the level of illumination in an environment, such as a room, and as a function of the sensed illumination data, directly turn on or off or dim one or more lights in the room.).
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine the method of collecting condition data of Sullivan et al. with the method of collecting environment condition data of Pindado et al.
Doing so would allow for taking into account external conditions when computing a decision to control the mobile device (para [0041] In accordance with some embodiments, the smart phone or hub 130 can send the sensing data and/or the queries, commands and/or instructions along with hub data (e.g. date, time, environmental temperature, weather conditions, geolocation, accelerometer/gyroscope data, sound, images, and trends of any of the foregoing) to an analytics system 140 which can analyze the sensing data and/or the queries, commands and/or instructions and the hub data and determine operational changes for the implantable device 170, the target device 150 or the controller 160.).
Regarding Claim 3,
Sullivan and Prakash teach the method of claim 1.
	Sullivan and Prakash do not explicitly disclose wherein the plurality of conditions comprise internal conditions internal to the user, the internal conditions comprising at least one selected from the group consisting of: stress level of the user, sleep properties of the user, a hormonal property of the user, and heart rate

wherein the plurality of conditions comprise internal conditions internal to the user, the internal conditions comprising at least one selected from the group consisting of: stress level of the user, sleep properties of the user, a hormonal property of the user, and heart rate (para [0030] bioanalyte sensor (e.g. potassium, sodium, calcium, glucose, hormones, proteins) para [0057]The sensing device 110 can process the data to generate one or more higher order biometrics, by processing the raw data to determine, for example, activity type detection, activity-specific or body location-specific performance indicators, gesture recognition, posture quality, and sleep quality. para [0082] During the exercise period, the sensor data can be used to determine a level stress as a function of one or more of these parameters (e.gl, heart rate, heart rate variability, recovery rate, and respiration rate) and the level of stress can be used to change the operation (e.g., speed and/or resistance) of the exercise machine to provide for optimum training.).
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine the method of collecting condition data of Sullivan et al. with the method of collecting internal condition data of Pindado et al.
Doing so would allow for adaptively adjusting the method of data collection (para [0057] Based on the biometrics determined and/or other data, the sensing device 110 can, based on an algorithm or set of rules, select a sensing modality which is optimal for a particular activity or on-body location that has been detected, and automatically modify its configuration and/or operation for collection, processing, and reporting of sensor data, including turning on or off various sensor combinations, changing sampling rates and measurement ranges).
Regarding Claim 4,
Sullivan and Prakash teach the method of claim 1.
	Sullivan and Prakash do not explicitly disclose
wherein the environment comprises a home of the user, wherein the configuring interacts with smart devices in the home of the user over a home network to which the smart devices are connected to alter the respective at least one state of each device of the one or more devices
	However, Pindado et al. teaches
wherein the environment comprises a home of the user, wherein the configuring interacts with smart devices in the home of the user over a home network to which the smart devices are connected to alter the respective at least one state of each device of the one or more devices (para [0046-0047] In accordance with some embodiments of the invention, the target device 150 can include a device that can communicate directly with the smart phone or hub 130… the target controller 160 can include, for example, a home automation controller (e.g., to control target devices 162, such as lights, HVAC, garage doors, door locks, appliances, and sound systems)… The smart phone or hub 130 can be configured to communicate with the target device 150, the controller 160 and optional analytics system 140 over a common network 120, such as a LAN, or a WAN, such as the internet.).
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine the method of controlling a device based on a health 
Doing so would allow for implementation of controlling multiple different devices (para [0028] FIG. 1 shows an example of a system 100 according to some embodiments of the invention. In this embodiment, the system 100 can include one or more sensing devices 110, a smart phone or hub 130, and target device 150 and/or controller 160. An optional analytics system 140 can also be connected to the system 100. The controller 160 can be connected to and used to control a target device 162, indirectly. In accordance with some embodiments, one or more sensing devices 110 can communicate with an implantable device 170 implanted in the body of person or subject.). 
Regarding Claim 6,
Sullivan and Prakash teach the method of claim 1.
	Sullivan and Prakash do not explicitly disclose
	wherein the acquiring comprises collecting at least some measurements of the acquired measurements from a wearable device of the user by a mobile device of the user, wherein the mobile device performs the predicting and the configuring.	
	However, Pindado et al. teaches
wherein the acquiring comprises collecting at least some measurements of the acquired measurements from a wearable device of the user by a mobile device of the user (Fig. 1; para [0063] These parameters can be used for detection or prediction of medical conditions and/or as an indicator of general health and well-being of an individual. In accordance with some embodiments of the invention, a system that includes a wearable body sensor can be connected to an information gateway (e.g., hub 130) to control a set of external devices nearby the user. ), wherein the mobile device performs the predicting and the configuring (para [0035] The smart phone or hub 130 can include a processor and associated memory that can receive the raw sensor data or the processed sensor data from the sensing device 110 and store it in memory for further processing or for communication to a remote system for further processing, such as analytics system 140. And para [0049-0050] The control module 120, a communications module 130, and analytics module 140 can be incorporated into a common device (e.g., one device that performs all the functionality, such as a computer or smart phone).
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine the method of collecting data from a wearable device of Sullivan et al. with the method of collecting data from a wearable device of Pindado et al.
Doing so would allow for communication between multiple devices (para [0050] The communications module 130 also facilitates the communication of messages and/or commands between the control module and/or the analytics module 140 and one or more target devices 150 and/or one or more controllers 160.).
Regarding Claim 11,
Sullivan and Prakash teach the method of Claim 1.
	Sullivan and Prakash do not explicitly disclose 
	further comprising, based on the user indicating, at another time, that the user is experiencing the particular health affliction, repeating the configuring, wherein the 
	However, Pindado et al. teaches
further comprising, based on the user indicating, at another time, that the user is experiencing the particular health affliction, repeating the configuring, wherein the repeating the configuring configures at least one device of another environment, in which the user is present at the another time, to reduce effects of the at least one device on symptoms of the particular health affliction, the repeating the configuring comprising adjusting a respective at least one state of each device of the at least one device (para [0071] In accordance with some embodiments, if the determined physiological response (e.g., as measured by the heart rate, respiration rate and galvanic skin response) indicates that the selected song is having (or has had in the past) the desired effect, the song/music/sound would continue playing and any subsequent song/music/sound would be selected to have similar characteristics.).  
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine the method of configuring a device of Sullivan et al. with the method of configuring a device of Pindado et al.
Doing so would allow for a personalized configuration of a device (para [0071] Over time, the algorithm can learn to select the song/music/sounds or type of song/music/sound that is more likely to help the individual meditate and thus become more personalized.).
Regarding Claim 13,
Claim 13 is the computer program product corresponding to the method of claim 1. Claim 13 is substantially similar to claim 4 and is rejected on the same grounds.
Regarding Claim 18,
Claim 18 is the computer system corresponding to the method of claim 1. Claim 18 is substantially similar to claim 4 and is rejected on the same grounds.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (US-20170165485-A1) in view of by Prakash et al. ("EYE CONTROLLED SENSITIVE SCREENS TO ADJUST BRIGHTNESS.") and Lai et al. (US-20150092972-A1).
Regarding Claim 7,
Sullivan and Prakash teach the method of claim 1. Prakash further teaches wherein enabling the policy configures the mobile device of the user to reduce levels of light… emitted from the mobile device of the user, the light being emitted from the display screen of the mobile device (pg. 54; According to this research paper, the system is designed in the way that brightness of the computer is automatically adjusted based on the eye tracking. If the eye of the user gets tired to a certain extent, then it may interrupt the user’s work. So once the eyes are found to reach a tired limit, the brightness of the monitor is decreased by 10 percent automatically. It is decreased in regular intervals until the level of brightness reaches a minimum of 35.).

…enabling the policy configures the mobile device of the user to reduce levels of… sound emitted from the mobile device of the user…
However, Lai (US 20150092972 A1) teaches 
…enabling the policy configures the mobile device of the user to reduce levels of… sound emitted from the mobile device of the user… (para [0117] For example, in one embodiment, the EEG device detects brainwave frequency indicative of excessive rumination such as in obsessive compulsive disorder, grief, and variants of normal but undesirable thought processes and alters the sounds and/or music being played by the audio control unit 1310; introduces or removes background sounds generated by the components 1807; increases or decrease volume;)
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of controlling a device based on sensory data of Sullivan with the method of controlling a device based on sensory data of Lai.
Doing so would allow for generating sounds in response to a user’s activities (para [0015] Another advantage is that the electronic device may interactively generate sounds in response to a wearer's activity and/or surrounding.).

Claims 8, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (US-20170165485-A1) in view of by Prakash et al. ("EYE CONTROLLED SENSITIVE SCREENS TO ADJUST BRIGHTNESS."), Pindado et al. (US-20160228640-A1), and Yom-Tov et al. (US-20140377727-A1).
Regarding Claim 8,
Sullivan and Prakash teach the method of claim 1.
Sullivan and Prakash do not explicitly disclose 
further comprising adding the acquired measurements to a measurement dataset, the measurement dataset comprising the acquired measurements, as current measurements, of the plurality of conditions, and historical measurements of the plurality of conditions, wherein the measurement dataset comprises feature vectors, each feature vector of the feature vectors corresponding to a respective prior prediction made at a prior time about whether the user would experience the particular health affliction and corresponding to a respective positive or negative indication of whether the user experienced the particular health affliction, and the feature vector comprising measurements, of the historical measurements, of the plurality of conditions at the prior time and at one or more times before the prior time, and wherein the predicting leverages a binary classifier, based on a model built from the feature vectors, to determine whether the user will experience the particular health affliction.
However, Pindado et al. teaches
further comprising adding the acquired measurements to a measurement dataset (para [0031] The processed sensor data can be derived from the raw sensor data by various well known processes to remove noise or to characterize sets or units of raw sensor data (e.g., into features, tokens and/or messages).), the measurement dataset comprising the acquired measurements, as current measurements, of the plurality of conditions (para [0052] the amount of time it will take for the subject's body temperature to drop below a predefined threshold under the current environmental conditions (e.g., the current ambient temperature).), and historical measurements of the plurality of conditions (para [0071] In accordance with some embodiments, if the determined physiological response (e.g., as measured by the heart rate, respiration rate and galvanic skin response) indicates that the selected song is having (or has had in the past) the desired effect), wherein the measurement dataset comprises feature vectors (para [0056] In accordance with some embodiments, the raw sensor data or the processed sensor data can be further processed to extract specific features or characteristics of the signal like the dominant frequency, range, root mean square value, correlation coefficient, heart rate, respiration rate, cadence etc.), each feature vector of the feature vectors corresponding to a respective prior prediction made at a prior time about whether the user would experience the particular health affliction  and the feature vector comprising measurements, of the historical measurements, of the plurality of conditions at the prior time and at one or more times before the prior time to determine whether the user will experience the particular health affliction (para [0056] The features can be further processed using one or more algorithms (e.g. decision tree, state machine, and/or linear/logistic regression) to detect or predict events (e.g. falls, activity type, seizure, tremor) or to detect or predict status (e.g., state of mind, mental condition and/or attitude).). 
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine the method of collecting condition data of Sullivan et al. with the method of collecting internal condition data of Pindado et al.
para [0057] Based on the biometrics determined and/or other data, the sensing device 110 can, based on an algorithm or set of rules, select a sensing modality which is optimal for a particular activity or on-body location that has been detected, and automatically modify its configuration and/or operation for collection, processing, and reporting of sensor data, including turning on or off various sensor combinations, changing sampling rates and measurement ranges).
Yom-Tov et al. teaches
and corresponding to a respective positive or negative indication of whether the user experienced the particular health affliction (para [0028] Furthermore, feedback provided by each patient's computer device(s) may improve the example classifier's performance. Example feedback includes information on errors (e.g., false positives/negatives) and correct symptom detections, which may be used to further refine the example classifier.).
and 
wherein the predicting leverages a binary classifier, based on a model built from the feature vectors, to determine whether the user will experience the particular health affliction (para [0027] Based upon training data, the training mechanism 112 may generate an example classifier for predicting clinical depression regardless of type.).
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine the method of predicting health afflictions of Sullivan et al. with the classifier of Yom-Tov et al.
para [0027] The example classifier may be standardized for a certain demographic group (e.g., gender, age, and/or the like) or across all groups. As one alternative to detecting depression as a general case, the example classifier may be configured to identify a specific type of clinical depression, such as postpartum depression.).
Regarding Claim 9,
Sullivan, Prakash, Pindado et al., and Yom-Tov et al. teach the method of claim 8. Yom-Tov et al. further teaches further comprising:
adding a new feature vector to the measurement dataset, the new feature vector comprising the current measurements of the plurality of conditions and measurements, of the historical measurements, of the plurality of conditions at a configurable one or more times before a time at which the current measurements were acquired (para [0038] Example feedback may identify instances of previous psychological events in the prior online behavior 312 enabling the prediction model 304 to be updated with feature information specific to the user 302.); 
CA920160144US1 Page 32 of 39associating the new feature vector with a positive or negative indication of whether the user experienced the particular health affliction; and retraining the model, the retraining using at least some of the feature vectors and using the added new feature vector (para [0050] Over time, users will be able to adapt the classifier to the user's behavior by providing feedback indicating instances when they did or did not experience a psychological event, which may be used to retrain the downloadable classifier for that specific event).
Regarding Claim 15,
Sullivan and Prakash teach the computer program product of claim 12. 
Sullivan and Prakash do not explicitly disclose wherein the method further comprises: adding the acquired measurements to a measurement dataset, the measurement dataset comprising the acquired measurements, as current measurements, of the plurality of conditions, and historical measurements of the plurality of conditions, wherein the measurement dataset comprises feature vectors, each feature vector of the feature vectors corresponding to a respective prior prediction made at a prior time about whether the user would experience the particular health affliction and corresponding to a respective positive or negative indication of whether the user experienced the particular health affliction, and the feature vector comprising measurements, of the historical CA920160144US1- 5 -measurements, of the plurality of conditions at the prior time and at one or more times before the prior time, and wherein the predicting leverages a binary classifier, based on a model built from the feature vectors, to determine whether the user will experience the particular health affliction; adding a new feature vector to the measurement dataset, the new feature vector comprising the current measurements of the plurality of conditions and measurements, of the historical measurements, of the plurality of conditions at a configurable one or more times before a time at which the current measurements were acquired; associating the new feature vector with a positive or negative indication of whether the user experienced the particular health affliction; and retraining the model, the retraining using at least some of the feature vectors and using the added new feature vector.
However, Pindado et al. teaches
para [0031] The processed sensor data can be derived from the raw sensor data by various well known processes to remove noise or to characterize sets or units of raw sensor data (e.g., into features, tokens and/or messages).), as current CA920160144US1 Page 34 of 39measurements , of the plurality of conditions (para [0052] the amount of time it will take for the subject's body temperature to drop below a predefined threshold under the current environmental conditions (e.g., the current ambient temperature).), and historical measurements of the plurality of conditions, wherein the measurement dataset comprises feature vectors, each feature vector of the feature vectors corresponding to a respective prior prediction made at a prior time about whether the user would experience the particular health affliction (para [0056] The features can be further processed using one or more algorithms (e.g. decision tree, state machine, and/or linear/logistic regression) to detect or predict events (e.g. falls, activity type, seizure, tremor) or to detect or predict status (e.g., state of mind, mental condition and/or attitude).), and the feature vector comprising measurements, of the historical measurements, of the plurality of conditions at the prior time and at one or more times before the prior time, and to determine whether the user will experience the particular health affliction para [0056] The features can be further processed using one or more algorithms (e.g. decision tree, state machine, and/or linear/logistic regression) to detect or predict events (e.g. falls, activity type, seizure, tremor) or to detect or predict status (e.g., state of mind, mental condition and/or attitude).);

Doing so would allow for adaptively adjusting the method of data collection (para [0057] Based on the biometrics determined and/or other data, the sensing device 110 can, based on an algorithm or set of rules, select a sensing modality which is optimal for a particular activity or on-body location that has been detected, and automatically modify its configuration and/or operation for collection, processing, and reporting of sensor data, including turning on or off various sensor combinations, changing sampling rates and measurement ranges).
Yom-Tov et al. teaches
corresponding to a respective positive or negative indication of whether the user experienced the particular health affliction (para [0028] Furthermore, feedback provided by each patient's computer device(s) may improve the example classifier's performance. Example feedback includes information on errors (e.g., false positives/negatives) and correct symptom detections, which may be used to further refine the example classifier.); and
wherein the predicting leverages a binary classifier, based on a model built from the feature vectors (para [0027] Based upon training data, the training mechanism 112 may generate an example classifier for predicting clinical depression regardless of type.).
adding a new feature vector to the measurement dataset, the new feature vector comprising the current measurements of the plurality of conditions and measurements, para [0038] Example feedback may identify instances of previous psychological events in the prior online behavior 312 enabling the prediction model 304 to be updated with feature information specific to the user 302.);
associating the new feature vector with a positive or negative indication of whether the user experienced the particular health affliction; and retraining the model, the retraining using at least some of the feature vectors and using the added new feature vector (para [0050] Over time, users will be able to adapt the classifier to the user's behavior by providing feedback indicating instances when they did or did not experience a psychological event, which may be used to retrain the downloadable classifier for that specific event).
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine the method of predicting health afflictions of Sullivan et al. with the classifier of Yom-Tov et al.
Doing so would allow for predicting afflictions for users with similar illnesses (para [0027] The example classifier may be standardized for a certain demographic group (e.g., gender, age, and/or the like) or across all groups. As one alternative to detecting depression as a general case, the example classifier may be configured to identify a specific type of clinical depression, such as postpartum depression.).
Claims 10, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (US-20170165485-A1) in view of Prakash et al. ("EYE Pindado et al. (US-20160228640-A1) and Sahin. (US-20150223731-A1).
Regarding Claim 10,
Sullivan et al. and Prakash teach the method of Claim 1.
	Sullivan et al. and Prakash do not explicitly disclose
further comprising: obtaining sensor data from one or more sensors of a mobile device of the user; determining based on the sensor data whether the user should move from a current environment to a preferred environment; and based on determining that the user should move to the preferred environment, determining and providing, to the user, a route to the preferred environment that reduces exposure to exacerbating conditions of the particular health affliction, wherein the configuring is performed based on the user moving to the preferred environment and the preferred environment is the environment having the one or more devices configured by the configuring.
However, Pindado et al. teaches
further comprising:
obtaining sensor data from one or more sensors of a mobile device of the user (para [0035] The smart phone or hub 130 can include a processor and associated memory that can receive the raw sensor data or the processed sensor data from the sensing device 110 and store it in memory for further processing or for communication to a remote system for further processing, such as analytics system 140.); and
the preferred environment is the environment having the one or more devices configured by the configuring (para [0046]).

Doing so would allow for a personalized configuration of a device (para [0071] Over time, the algorithm can learn to select the song/music/sounds or type of song/music/sound that is more likely to help the individual meditate and thus become more personalized.).
Sahin teaches
determining based on the sensor data whether the user should move from a current environment to a preferred environment (para [0306] In some implementations, the wander prediction algorithm 1416g determines, based upon additional data collected by the wearable data collection device 1404, such as one or more of the algorithms 1110 described in relation to FIG. 11A, physiological factors that appear to lead to wandering.); and
based on determining that the user should move to the preferred environment, determining and providing, to the user, a route to the preferred environment that reduces exposure to exacerbating conditions of the particular health affliction, wherein the configuring is performed based on the user moving to the preferred environment (para [0309] In some implementations, the guided return algorithm 1416h entices the individual 1402 to move to the desired location by illustrating, within a heads-up display of the wearable data collection device 1404, an interesting object along the path of movement. For example, an avatar of one of the wearer's favorite objects, animals, or popular media characters may be illustrated as moving along the path in the direction of the desired location such that the individual 1402 is encouraged to follow the avatar.).
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine the sensors of Sullivan et al. with the GPS sensors of Sahin.
Doing so would allow for a user to avoid locations that could potentially worsen their health condition (para [304] In another example, the patterns of behavior may be analyzed to identify comfort zones of the individual 1402 (e.g., where the individual 1402 goes when tired, frightened, anxious, etc.), entertainment zones of the individual 1402 (e.g., where the individual 1402 moves actively or plays) and/or avoidance zones of the individual 1402 (e.g., areas within the permissible zone that the individual 1402 rarely if ever visits).).
Regarding Claim 16,
Claim 16 is the computer program product corresponding to the method of claim 1. Claim 16 is substantially similar to claim 10 and is rejected on the same grounds.
Regarding Claim 20,
Claim 20 is the computer system corresponding to the method of claim 1. Claim 20 is substantially similar to claim 10 and is rejected on the same grounds.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY K NGUYEN whose telephone number is (571)272-0217.  The examiner can normally be reached on Mon - Fri 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 5712723768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/HENRY NGUYEN/Examiner, Art Unit 2121                                                                                                                                                                                                        

/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121